Citation Nr: 0524305	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  04-09 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to 
January 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The Board notes that the veteran testified at a Travel Board 
hearing in July 2005.  The veteran submitted additional 
evidence for consideration at the time.  He also submitted a 
waiver of consideration of the evidence by the agency of 
original jurisdiction (AOJ).  See 69 Fed. Reg. 53,808 (Sept. 
3, 2004) (codified at 38 C.F.R. § 20.1304(c)).  Accordingly, 
the Board will consider the evidence in its appellate review.


FINDINGS OF FACT

1.  The veteran was denied service connection for bilateral 
hearing loss by way of a Board decision dated in August 2001.  

2.  The evidence received since the August 2001 Board 
decision is new, and it raises a reasonable possibility of 
substantiating the underlying claim for service connection 
for bilateral hearing loss.  

3.  The veteran's military specialty was in artillery.  This 
specialty involved exposure to acoustic trauma as a result of 
artillery fire during service.

4.  The veteran is service-connected for tinnitus based on 
his exposure to acoustic trauma in service.

5.  The veteran currently suffers from a bilateral hearing 
loss and there is a reasonable basis for attributing such 
disability to acoustic trauma during active service.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a 
bilateral hearing loss has been received.  38 U.S.C.A. 
§§ 1131, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2004).

2.  The veteran has bilateral hearing loss that was incurred 
in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303(d), 3.304(d), 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2004).  In addition, certain chronic 
diseases, including sensorineural hearing loss, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board notes that for purposes of a hearing loss claim, 
impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 
decibels or greater, or when the auditory thresholds for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 
4,000 Hertz are 26 decibels or greater, or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2004).  

The Board further notes that the veteran's original VA claims 
file is missing and that his current claim is based on a 
reconstructed file.  In that regard, there are copies of a 
prior rating decision, statement of the case, and Board 
decision, dated in August 2001, that provide the details of 
evidence previously of record.

The veteran was originally denied service connection for a 
bilateral hearing loss by way of a rating decision dated in 
May 1989.  He did not appeal and that decision became final.  
He attempted to reopen his claim in June 1998.  The veteran's 
claim was denied by the RO in November 1998.  The veteran 
appealed.  The Board denied the veteran's claim in August 
2001.  He did not appeal the decision to the Court.  The 
Board's decision is the last final denial on any basis.  See 
38 C.F.R. §§ 20.1100, 20.1104 (2004).  As a result, service 
connection for hearing loss may now be considered on the 
merits only if new and material evidence has been received 
since the time of the last final denial.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2004); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the August 2001 Board 
decision consisted of the veteran's service medical records 
(SMRs), the veteran's DD 214 reflecting that his military 
occupational specialty (MOS) was in artillery, records from 
Premier Medical Group, records from Dr. Scheibert, Dr. Awh, 
Dr. Rosen, records from Clarksville Memorial Hospital, 
records from Baptist Hospital, and statements from the 
veteran.  

The Board decision noted that the veteran was denied service 
connection for bilateral hearing loss in May 1989 because his 
SMRs did not show a hearing loss disability at the time he 
was separated from service.  

The decision further reported that the veteran's SMRs showed 
no evidence of a hearing abnormality at the time of the 
veteran's November 1959 entrance examination.  A December 
1960 audiogram did show that the veteran had a hearing 
threshold of 40 decibels on the left at 4,000 Hertz (Hz).  
The veteran's November 1962 service separation examination 
included the results of an audiogram that showed a 10 decibel 
hearing threshold at 500, 1,000, 2,000, 3,000, and 4,000 Hz 
in both ears.  (Presumably, these results reflected the ASA 
standard units.)

The Board noted that the veteran had submitted lay 
statements, and testified, regarding the origin of his 
hearing loss.  However, the veteran had not submitted 
competent evidence of a current hearing loss.  Further, the 
veteran said that he had not had a hearing test since the 
1960's.  Thus, the Board concluded that new and material 
evidence had not been submitted.

The veteran submitted evidence to reopen his claim in May 
2002.  The evidence associated with the reconstructed claims 
file subsequent to the August 2001 Board decision includes 
records from W. C. Beazley, M.D., dated in July 2001, records 
from R. Richards, M. D., dated in May 2002, records from G. 
T. Brandon, M.D., dated in May 2004, VA audiology 
examination, dated in June 2004, VA medical records for the 
period from March 2002 to July 2005, Travel Board hearing 
transcript from July 2005.

All of the evidence is new to the record.  The records from 
Dr. Beazley do not relate to the issue on appeal and are not 
material.

The VA treatment records reflect evaluation and treatment for 
a bilateral hearing loss.  They are material in that they are 
evidence of a current disability.

The May 2002 report from Dr. Richards documents a sensory 
hearing loss in the left ear.  Dr. Richards noted the 
veteran's history of being in the artillery in service but 
offered no opinion as to a possible etiology of the veteran's 
hearing loss.

The records from Dr. Brandon include an audiogram and his 
evaluation of the veteran.  Dr. Brandon also noted the 
veteran's history of serving in the artillery in the service.  
The veteran was noted to have a left sensory hearing loss.  
Dr. Brandon said that the hearing loss had been present since 
the veteran was in his 20's.  He said that the hearing loss 
probably happened as a result of the veteran's being in the 
military and in artillery.

The June 2004 VA audiology examiner noted that the veteran 
reported exposure to acoustic trauma in service by way of 
artillery fire.  The results of puretone audiometric testing 
revealed thresholds of 20, 15, 15, 25, and 15 decibels in the 
right ear, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  Testing revealed puretone thresholds of 15, 
15, 75, 75, and 65 decibels in the left ear for the same 
frequencies.  The average decibel losses were 18 in the right 
ear for the five frequencies, and 49 in the left ear.  The 
veteran had a speech recognition score of 92 percent for the 
right ear and 76 percent for the left ear.  

The veteran and his wife testified to his having difficulty 
with his hearing soon after service.  The veteran's wife had 
been with him since 1961, a time when the veteran was still 
on active duty.  Both the veteran and his wife testified that 
he was seen by a Dr. Downing for his hearing loss soon after 
service.  However, the veteran was told there was nothing 
that could be done and he did not seek further treatment.  

In considering the objective medical evidence of record, and 
the testimony of the veteran and his wife, the Board finds 
that new and material evidence has been received sufficient 
to reopen the veteran's claim.  There is evidence of a 
current hearing loss disability and a medical opinion linking 
the disability to the veteran's military service.  

II.  Reopened Claim

The Court has issued several opinions that are helpful in 
evaluating the veteran's claim.  In Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992), the Court found that the absence of 
a documented hearing loss while in service is not fatal to a 
claim for service connection.  Further, in Hensley v. Brown, 
5 Vet. App. 155, 159-160 (1993), the Court noted that, when a 
veteran does not meet the regulatory requirements for a 
disability at separation, he can still establish service 
connection by submitting evidence that a current disability 
is causally related to service.  Finally, in a case similar 
to that on appeal here, Peters v. Brown, 6 Vet. App. 540, 543 
(1994), the Court said that a veteran may establish service 
connection for a disability not manifested during service, or 
within the statutory presumptive period, with evidence that 
demonstrates that the disability actually resulted from a 
disease or injury incurred in service.  

As reported in the August 2001 Board decision, the veteran's 
DD 214 documents his military specialty as being in 
artillery.  Testimony at his hearing in July 2005 explained 
in detail his military duties and exposure to acoustic trauma 
from being involved in the firing of a 105-millimeter 
howitzer during service.  The veteran's testimony of his 
military duties and exposure to acoustic trauma is consistent 
with his documented military specialty.  The VA examiner 
attributed the veteran's tinnitus to his exposure to acoustic 
trauma in service.  The veteran was granted service 
connection for tinnitus, on that basis, in June 2004.

The VA examiner also noted that she had reviewed the 
veteran's claims file.  The examiner stated that "it would 
seem unlikely" that the veteran's hearing loss was the 
result of his military duty.  This was based on the veteran's 
reported onset of hearing loss in 1979.  She also noted that 
the veteran may have experienced a temporary threshold shift 
in the left ear while in service but he did not have a 
hearing loss at the time of his discharge.  

As noted above, Dr. Brandon also noted the veteran's service 
in artillery.  He said that the veteran's hearing loss 
"probably happened as a result of being in the Army and the 
artillery."  

The veteran and his wife provided credible testimony 
regarding his reports of problems with his hearing soon after 
service.  Further, their testimony regarding his initial 
efforts for treatment in the 1960's and then not following up 
because of being told there was nothing that could be done, 
is consistent with what was reported by the veteran at the 
time of the August 2001 Board decision.  

The Board finds the veteran's description of his exposure to 
acoustic trauma in service to be reliable.  The Board also 
finds the testimony of the veteran seeking 
treatment/evaluation for his hearing soon after service to be 
credible and probative.  Moreover, the issue of exposure to 
acoustic trauma has been conceded by VA by way of the grant 
of service connection for tinnitus based on such acoustic 
trauma.  Thus, the veteran experienced acoustic trauma in 
service and has evidence of a current hearing loss although 
no evidence of hearing loss in service.  

Nevertheless, as noted previously, the lack of any evidence 
of hearing loss disability in service or at separation is not 
fatal to the veteran's claim.  Ledford, 3 Vet. App. at 89.  
The key issues are whether the veteran currently satisfies 
the criteria of 38 C.F.R. § 3.385, and whether there is a 
basis for linking the current hearing loss disability to the 
veteran's period of active service.  Hensley, 5 Vet. App. at 
159.

The evidence of record indicates that the veteran currently 
has a hearing loss disability that satisfies the definition 
for hearing impairment in 38 C.F.R. § 3.385.  The statement 
from Dr. Brando links the veteran's current hearing loss to 
his exposure to noise in service.  However, the VA examiner 
stated her opinion that such a connection was unlikely.

The law provides that, when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue to the determination of the matter, the benefit of the 
doubt in resolving that matter must be given to the veteran. 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  
In the instant case, the Board has noted that the veteran's 
separation examination is silent for hearing loss, and that 
hearing loss is not shown for a number of years after 
service.  Nevertheless, there is a medical opinion of record 
linking the current disability to service.  In view of the 
totality of the evidence, including the veteran's credible 
accounts of noise exposure during active service, his service 
connection for tinnitus based on that exposure, his 
documented hearing loss, and the absence of evidence of other 
significant noise exposure after service, which could have 
resulted in his current hearing loss disability, the Board 
finds that it is at least as likely as not that bilateral 
hearing loss was incurred in active service.  Resolving 
reasonable doubt in the veteran's favor, the Board concludes 
that service connection is warranted.


ORDER

Service connection for bilateral hearing loss is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


